Citation Nr: 0215681	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1955.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in May 2000 
and notice issued to the veteran in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO determined that new and material 
evidence had not been submitted to grant a request to reopen 
a claim of entitlement to service connection for the 
residuals of a heat stroke.  The veteran disagreed with this 
determination, and, after issuance of a statement of the case 
(SOC), the veteran submitted a timely substantive appeal.  In 
a subsequent rating decision issued in a supplemental 
statement of the case prepared in February 2002 and issued in 
March 2002, the RO granted the request to reopen the claim 
and denied the claim on the merits.  

In a statement submitted in September 2000, the veteran 
stated that he wanted a hearing before the Board at a local 
VA office.  However, by correspondence submitted in October 
2000, the veteran indicated he wanted a hearing before a 
hearing officer at the RO instead of a hearing before the 
Board.  In December 2000, the veteran submitted a statement, 
through his representative, withdrawing his request for a 
hearing at the RO with the understanding that he would be 
afforded VA examination.  38 C.F.R. § 20.702(e) (2002).  The 
VA examination discussed was conducted in December 2001.  The 
veteran has been afforded his right to a hearing, and 
appellate review may proceed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  An RO rating decision rendered in October 1956 denied 
service connection for a heat stroke, and that decision 
became final when the veteran did not submit a substantive 
appeal.

3.  The evidence associated with the record since the October 
1956 rating decision, including a November 2001 medical 
statement indicating that the veteran may have suffered a 
focal cerebrovascular accident in 1955, constitutes new and 
material evidence because it bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

4.  The medical evidence establishes that the veteran does 
not have any chronic disability, residual, or symptoms 
related to an episode diagnosed as a heat stroke which was 
incurred during his active service in 1955.


CONCLUSIONS OF LAW

1.  An RO rating decision in October 1956, which denied 
entitlement to service connection for a heat stroke, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence having been submitted since the 
October 1956 rating decision, the veteran's claim of 
entitlement to service connection for a heat stroke is 
reopened.  38 C.F.R. § 3.156(a) (2001). 

3.  The veteran did not incur chronic disability due to an 
episode in 1955 diagnosed as a heat stroke, and a grant of 
service connection for residuals of a heat stroke is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffered a heat stoke in 1955 
while he was in service.  The veteran submitted a claim for 
service connection for a heat stroke in August 1956.  The 
evidence at that time included the discharge summary of an 
August 1956 to September 1956 VA hospital admission during 
which the veteran underwent appendectomy following diagnosis 
of acute appendicitis.  The discharge summary of that VA 
hospitalization discloses no notation that the veteran 
reported a history of heat stroke, and discloses no 
complaints of residuals of heat stroke or diagnosis of 
residuals of a heat stroke.  

The veteran's claim for service connection for a heat stroke 
was denied, in an October 1956 decision, on the basis that 
the history and findings during hospitalization were devoid 
of complaints of a heat stroke or medical diagnosis of 
residuals of a heat stroke or chronic disability due to a 
heat stroke.

On VA examination conducted in December 1956, the veteran 
reported that he was unable to perform strenuous activities 
in very hot weather because he became nervous and jumpy.  The 
examiner concluded that the veteran was able to perform all 
activities of farming except in very hot weather.  By a 
January 1957 rating decision, the RO continued the denial, on 
the basis that there were no residuals of heat stroke.  The 
veteran did not submit a substantive appeal following the 
October 1956 rating decision, and that decision became final.  
38 U.S.C.A. § 7105 (West 1991).  

In a statement submitted in 1995, the veteran sought to 
reopen the claim for service connection for a heat stroke.  
Again, the veteran stated that he had incurred a heat stroke, 
while on furlough, during active service.  He did not 
indicate that he had current residuals of that heat stroke.  
The veteran submitted reports of a private hospitalization in 
July 1955.  The reports reflect that the veteran was admitted 
in early July with symptoms of nausea and vomiting.  
Dehydration was assessed.  After a brief hospitalization, the 
veteran was discharged "improved."  A private medical 
statement reflects that a heat stroke was diagnosed and that 
the veteran would be able to report for duty in mid-July 
1955.  The records of the 1955 private hospitalization are 
devoid of any notation of chronic disability or residuals of 
the heat stroke.  The veteran was notified, by a rating 
decision issued in October 1995, that he had not presented 
new and material evidence to reopen the claim.

By a statement submitted in January 2000, the veteran again 
sought service connection for a heat stoke incurred in 1955.  
By a letter dated in March 2000, the veteran was advised that 
he should submit evidence of a current disability.  Later 
that month, in March 2000, the veteran submitted a private 
medical statement from M.D.C., MD.  Dr. C. stated that the 
veteran had suffered a heat stroke in 1955 and had continued 
trouble since then tolerating exposure to heat for long 
periods of time.  By a rating decision prepared in May 2000 
and issued to the veteran in 2002, the veteran was advised 
that new and material evidence had not been submitted to 
reopen the claim.  

In a statement dated in November 2001, Dr. C. stated that the 
veteran had been evaluated by a neurologist and a lesion was 
identified on MRI (magnetic resonance imaging) as a resolved 
stroke.  Dr. C. opined that the veteran's illness in 1955 
"may have been" a focal cerebrovascular accident.

On VA examination in December 2001, the examiner noted the 
veteran's report that he was only able to stay in the sun for 
about 30 minutes at a time before he would become weak and 
tired.  The examiner noted that the veteran was oriented to 
time, place, and person.  His hearing, speech and 
intelligence level were normal.  Sensorimotor functions of 
the upper and lower extremities were within normal limits.  
There was normal muscle power and no muscular atrophy.  Deep 
tendon reflexes were present at the biceps, elbows, knees, 
and ankles.  Sensation to touch was intact.  The examiner 
concluded that the veteran's heat stroke resolved in 1955 and 
that there were no residual signs of heat stroke at this 
time.  The examiner also noted review of past medical 
records, which revealed normal renal functioning, normal 
liver function, and normal blood count (CBC).  The examiner 
expressed an opinion that the veteran had no residual effects 
of a heat stroke.  

Additional clinical records associated with the claims file 
include VA and private outpatient treatment records dated 
from June 1990 through April 2000.  The records reflect a 
variety of clinical disorders, including bunions and other 
foot disorders, maxillary sinusitis, headaches, hiatal hernia 
with reflux, shoulder pain, dislipidemia, arthritis, and 
diabetes, but are devoid or any identification of residuals 
of a heat stroke in 1955 or medial diagnosis of any residuals 
of a stroke.

In a private medical statement dated in late September 2002, 
Dr. C. states that the veteran was evaluated by a neurologist 
because there was a lesion in the brain that was "worrisome" 
for a mass.  A subsequent MRI disclosed no evidence of a 
brain lesion, but did disclose "an old resolved stroke."  Dr. 
C. concluded that the veteran's illness in 1955 may have been 
a focal cerebrovascular accident that was just discovered on 
MRI.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 189 
(2002).  The veteran was specifically notified of the 
information necessary to substantiate his claim, including 
the requirements to reopen his claim, by means of the 
discussions in the May 2000 rating decision, and the July 
2000 statement of the case.  Based on these notifications, 
the veteran submitted additional private medical evidence, 
and requested VA examination.  VA examination was conducted 
in December 2001.  The veteran was further notified of the 
evidence needed to substantiate his claim by a supplemental 
statement of the case (SSOC) prepared in February 2002 and 
issued to the veteran in March 2002.  The SSOC specifically 
advised the veteran that the evidence he submitted "does not 
show that residuals of a heat stroke exist at the current 
time."

Further, by a letter provided to the veteran in September 
2002 by the Board, the veteran was specifically told that he 
should provide evidence showing that he currently had some 
residual disability due to heat stroke.  The veteran 
thereafter submitted an additional private medical statement.  

Moreover, VA has informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf, by the 
September 2002 correspondence from the Board.  The veteran 
was advised that VA would assist him to obtain relevant 
evidence he identified, but the veteran did not identify any 
additional evidence of any type, although he did submit a 
private medical statement.  The September 2002 private 
medical statement references evaluation by a neurologist, but 
also provides a summary of that treatment, so it is not 
necessary to obtain those clinical records.  

The record makes it clear that there are no additional 
records which are relevant to the contention that the veteran 
is entitled to service connection for the residuals of a heat 
stroke.  Therefore, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

In this case, VA's duties have been fulfilled.  The veteran 
has been fully informed of the evidence necessary to 
substantiate his claim that he is entitled to service 
connection for a heat stroke.  He has been informed of the 
efforts VA can make to assist him in developing evidence.  
Neither the veteran nor his representative contends that any 
further evidence is available, or that further development of 
evidence, or further notification to the veteran, would be of 
benefit to him.  The duties to the veteran under the VCAA 
have been met.

Analysis 

A. New and Material Evidence to Reopen Claim for Service 
Connection 

The veteran contends that he has submitted new and material 
evidence since a claim of entitlement to service connection 
for a heat stroke was denied in 1956.  He further contends 
that the reopened claim should be granted on the merits.  
38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence associated with the claims file since October 
1956 includes a November 2001 private medical statement which 
indicates that the veteran may have suffered a focal 
cerebrovascular accident in 1955.  The RO determined that 
this evidence was new and material to reopen the claim.  
Although the RO determined that the claim should be reopened, 
the Board must review the evidence independently to determine 
whether new and material evidence has been submitted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

This evidence is new, in that a different medical diagnosis 
has been applied to symptoms noted in 1955.  This evidence is 
material because the claim of entitlement to service 
connection has been denied on the basis that there was no 
residual disability, and this new evidence suggests a 
possibility that the veteran has residual disability which 
has not been medically assessed and which requires that 
medical examination, and opinion if necessary, be obtained.  
This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board agrees with the RO's determination that new and 
material evidence has been submitted, and the claim is 
reopened.

B. Claim for Service Connection for Heat Stroke

The veteran seeks service connection for a heat stroke he 
suffered in 1955.  In a March 2000 private medical statement, 
Dr. C., MD, indicated that the veteran had trouble tolerating 
exposure to heat for long periods of time following a heat 
stroke incurred in 1955.  By a September 2002 private medical 
statement, Dr. C. indicated that the veteran may have had a 
focal cerebrovascular accident in 1955.

By law, service connection may only be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and a 
chronic disorder, to include arteriosclerosis, became 
manifest to a degree of 10 percent within one year from the 
date of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Unites States Court of Appeals for Veterans Claims 
(Veterans Court) has stated that the statutory provisions 
governing veterans' benefit do not authorize a grant of 
service connection based on the fact that an in-service 
injury occurred.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Rather, the Veterans Court has held, there must be chronic 
disability resulting from that injury, and the United States 
Court of Appeal for the Federal Circuit has agreed with the 
interpretation of the Veterans Court.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997).  

The evidence in this case, especially the reports and summary 
of a July 1955 private hospitalization, reflect that the 
veteran incurred a heat stroke in 1955.  However, the law 
does not authorize VA to grant service connection for the 
fact that the veteran incurred a heat stroke.  Rather, 
veterans' benefits may be granted in this case only if the 
veteran has a current disability due to the heat stroke he 
incurred in 1955.  

To determine whether he has such a disability, VA may look at 
the evidence as to whether the veteran had a chronic 
disability due to heat stroke in service.  38 C.F.R. § 3.303.  
If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In this case, the veteran's service medical records are 
devoid of evidence that he had a chronic disability or any 
residuals of a heat stroke during the remainder of his 
service.  A 1956 VA examination notes that veteran complained 
that he was unable 


to perform strenuous activities in hot weather, but the 
examiner concluded, in essence, that the veteran was worried 
that he might have another heat stroke.  No residuals of the 
1955 heat stroke were identified at that time, or at any time 
since.  

There is no current medical diagnosis of any residual of a 
heat stroke in 1955, except that there is an MRI finding of 
"an old resolved stroke."  However, the medical evidence does 
not reflect that there is any disability due to the resolved 
stroke.   In particular, the report of a December 2001 VA 
medical examination reflects that the veteran was oriented to 
time, place, and person, his intelligence level was normal, 
sensorimotor functioning of the upper and lower extremitates 
was within normal limits, with normal muscular power and 
normal reflexes. Clinical records revealed normal renal 
function.

The physician who conducted the December 2001 VA examination 
noted that the veteran reported trouble tolerating exposure 
to heat for long periods of time.  This description of the 
veteran's report, however, is not a medical diagnosis of a 
disability for which compensation may be granted, nor is it a 
medical opinion that the reported intolerance for heat is a 
residual of a heat stroke experienced in service.  

Just as the Federal Circuit held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted," inability to tolerate 
long periods of exposure to heat, without a diagnosed medical 
disorder underlying that intolerance, and in the absence of a 
medical opinion linking that intolerance to a heat stroke in 
1955, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v.  West, 13 
Vet. App. 282, 285 (1999), aff'd in part, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  The veteran's claim of 
entitlement to service connection for residuals of heat stoke 
must be denied.  

The physician who conducted the December 2001 VA examination 
specifically concluded that the veteran's heat stroke 
resolved in 1955, and further concluded that there were no 
residual signs of heat stroke at this time.  This conclusion 
is, in effect, a clinical opinion that, if the veteran's 
reported low tolerance for heat is a disability, that 
disability is not medically linked to a heat stroke incurred 
in 1955.

The Board has also considered whether the claim may be 
granted based on the contention that the veteran has 
residuals of a focal cerebrovascular accident as a result of 
disease or injury incurred in 1955.  However, the report of 
the December 2001 VA examination reflects that no neurologic 
or musculoskeletal abnormality was present.  The evidence 
further reflects that the veteran, who is past 65 years of 
age, has numerous medical disorders, including sinusitis, 
diabetes, degenerative joint disease, bilateral 
onychomycosis, among other disorders.  However, the medical 
evidence, including a summary of VA hospitalization from 
August 1956 to September 1956, is devoid of any evidence that 
the veteran had residuals of a focal cerebrovascular 
accident.  Thus, this evidence clearly establishes that 
residuals of a focal cerebrovascular accident were not 
present during any applicable presumptive period or until 
many years had elapsed after the veteran's service discharge.  
Therefore, such disorder may not be presumed service 
connected. 

The examiner who conducted the December 2001 examination 
specifically concluded that the veteran's heat stroke 
resolved in 1955 and that there were no residual signs of a 
heat stroke.  This conclusion is persuasive evidence that, 
regardless of the diagnosis assigned for a disease or injury 
manifested in 1955, there is no residual disability due to 
that disease or injury, however diagnosed.  This opinion is 
also persuasive evidence that no other current medical 
disorder, such as residuals of a focal cerebrovascular 
accident, is medically linked to a heat stroke incurred in 
1955.  

The evidence against a finding that the veteran has a current 
disability due to a heat stroke, to include a resolved focal 
cerebrovascular accident, is highly persuasive, as the 
evidence is consistent over time and includes reports from 
several clinical providers.  The only pieces of evidence 
favoring a determination that the veteran has a current 
disability due to a heat stroke in 1955 are the statements 
and reports of the veteran that he has difficulty tolerating 
exposure to heat.  The veteran's statement that he has 
difficulty tolerating exposure to heat is certainly credible.  
However, in the absence of medical diagnosis of a current 
disorder, the veteran's lay statement that this is a residual 
of the heat stroke is not persuasive evidence that the 
veteran has a current disability for which service connection 
may be granted.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The Board notes in particular that, although the September 
2002 private medical opinion states that the veteran may have 
had a focal cerebrovascular accident in 1955 that was just 
found on MRI, that medical statement does not indicate that 
there is any current disability due to a 1955 focal 
cerebrovascular accident.  In fact, the private physician's 
indication that the focal cerebrovascular accident was just 
discovered on MRI is unfavorable to the veteran's claim.  The 
fact that a focal cerebrovascular accident, if it occurred, 
was not discovered other than through a finding on MRI more 
than 40 years later, establishes that the occurrence resulted 
in no disability.  

The preponderance of the evidence is unfavorable to the 
veteran's claim of entitlement to service-connected 
disability compensation for a heat stroke incurred in 
service.  The provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable result.  


ORDER

The request to reopen a claim of entitlement to service 
connection for a heat stroke is granted, but the appeal is 
granted to this extent only; entitlement to service 
connection for residuals of heat stroke is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

